Exhibit 10.1

GANNETT CO., INC.

2015 DEFERRED COMPENSATION PLAN

RULES FOR POST-2004 DEFERRALS

Amendment No. 2

Effective as of the date TEGNA Inc. spins off Cars.com Inc. as a separate,
publicly traded company, Gannett Co., Inc. hereby amends the Gannett Co., Inc.
2015 Deferred Compensation Plan, as amended, Rules for Post-2004 Deferrals (the
“Plan”), as follows:

1. Section 2.6(b) is amended to add the following provision to the end thereof:

As a consequence of TEGNA Inc.’s spinning off Cars.com Inc. (“Cars.com”) as a
separate, publicly traded company (the “Cars.com Spin-off”), Participant
accounts deemed invested in the TEGNA stock fund will be credited with
hypothetical shares of Cars.com consistent with the terms of the Cars.com
Spin-off, and the Plan will establish a separate hypothetical Cars.com stock
fund to track such shares. Notwithstanding any provision to the contrary,
Participants may elect in a manner prescribed by the Committee to allocate out
of such Cars.com stock fund but shall not be able to allocate any additional
amounts to the Cars.com stock fund.

2. Section 2.8 is amended by adding “cash” before each occurrence of “dividends”
in the second and third sentences of such Section and adding the following
provision to the end of such Section:

Notwithstanding the foregoing, deemed cash dividends relating to hypothetical
Cars.com stock in the hypothetical Cars.com stock fund will not be deemed
reinvested in Cars.com stock. Instead, such deemed cash dividends will be
hypothetically invested proportionately in the investment funds selected by the
Participant in his most recent investment direction, or, in the absence of an
explicit investment direction, in the default investment fund.

3. Section 2.9(h) is amended to add the following provision to the end thereof:

Notwithstanding the foregoing or any other provision of this Plan, any portion
of a Participant’s Deferred Compensation Account deemed invested in shares of
Cars.com may only be settled in cash.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of May 31, 2017.

 

GANNETT CO., INC. By:  

/s/ David Harmon

Name:   David Harmon Title:   Chief People Officer